Title: Charles Johnston to James Madison, 21 May 1827
From: Johnston, Charles
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Fauquier
                                
                                21. May 1827
                            
                        
                        I have just had my narrative printed in NewYork one copy of which I send you herewith, which you will please
                            accept from one who sends it to you as a small testimony of the high respect and veneration in which he holds your name
                            and character.
                        The other copy which you subscribed for you will get at any time after next week from M Fisher Thompson’s
                            Book store in Washington where I have ordered it I am with high respect Yr mo: obdt
                        
                            
                                Ch Johnston
                            
                        
                    